         Case 1:13-cv-00328-ABJ Document 142 Filed 09/23/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                    )
LAURA J. RAMOS,                                     )
                                                    )
                      Plaintiff,                    )
                                                    )
       v.                                           )       Civil Action No. 13-0328 (ABJ)
                                                    )
WILLIAM P. BARR, in his official capacity as        )
U.S. Attorney General,                              )
                                                    )
                      Defendant.                    )
                                                    )

                       NOTICE OF SUBSTITUTION OF COUNSEL

       The Clerk of the Court will please enter the appearance of Assistant United States Attorney

Diana V. Valdivia as counsel for Defendant in the above captioned case, substituting for Assistant

United States Attorney Alan Burch.



                                             Respectfully submitted,

                                             /s/ Diana V. Valdivia
                                             Diana V. Valdivia, D.C. BAR # 1006628
                                             Assistant United States Attorney
                                             Judiciary Center Building
                                             555 4th Street, N.W. B Civil Division
                                             Washington, D.C. 20530
                                             (202) 252-2545
                                             diana.valdivia@usdoj.gov
